Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

D1: ZTE, Remaining details on QCL assumptions
for DM-RS, 3GPP TSG RAN WG1l #89 R1-1707142
[online], 19 May 2017 [retrieval date 04
December 2018], Internet http://www. 3gpp.org/ftp/tsg_ran/WG1_RL1/TSG
R1_89/Docs/R1-1707142.zip>, entire text

D2: Intel Corporation, Enhancements and TP for
CS/CB CoMP for FD-MIMO, 3GPP TSG RAN WG1
#88 R1-1702172 [online], 17 February 2017
[retrieval date 04 December 2018], Internet
http://www. 3gpp.org/ftp/tsg_ran/WG1_RL1/TSG
R1_88/Doc/R1-1702172.zip>, entire text

D3: New Postcom, Analysis on signalling for
inter-eNB CoMP operation, 3GPP TSG-RAN WG1
#746 R1-134459 [online], 11 October 2013
[retrieval date 04 December 2018],

R1_74b/Docs/R1-134459.zip>, entire text
Form PCT/ISA/237 (Box No. V) (January 2015)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.

Regarding claims 1, 5, 8, and 9, D1 teaches (in particular, see section 2, fig. 1, table 1, etc.) indicates that: a terminal device that
communicates with a base station device receives a
channel state information reference signal (CSI-RS),
downlink control information (DCI) and a downlink shared
channel (PDSCH); and the DCI includes the CSI setting

information indicating whether the PDSCH is associated
with setting information for a single CSI-RS resource
(Table 2: “Parameters set 1 (Single TP Tx)”, “single TRP
transmission”) or is associated with setting information
for a plurality of the CSI-RS resources (Table 2: “Parameters set 3 (NCJT between TP1&TP2”, “multiple TRP transmission”)
(“in order to distinguish the transmission with single or
multiple TRP transmission in FeCoMP mode, one additional
bit can be introduced in DCI filed”, table 2).

	D1 is silent on the terminal device establishes the
CSI from the CSI-RS on the basis of the CSI setting
information and transmits the CSI.
	D2 teaches the terminal device establishes the
CSI from the CSI-RS on the basis of the CSI setting
information and transmits the CSI (in particular, see section 2, etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of D1 by the terminal device establishes the CSI from the CSI-RS on the basis of the CSI setting information and transmits the CSI, as (suggested/shown) 

	Regarding claim 3 and 7, (D1: CSI setting information associated with transport block (code word) index (table 2).

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and D2 as applied to claims 1 and 5 above, and further in view of Maattanen US 20150365178.

The combination is silent on the CSI configuration information is associated with a scrambling identity or an antenna port number of a demodulation reference signal included in the DCI.
Maattanen teaches the CSI configuration information is associated with a scrambling identity (The CSI-RS NZP configuration information can include at least one of a CSI-RS configuration identity, an antenna ports count, a resource configuration, a subframe configuration, a scrambling identity, [0036]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination of D1 and D2 .


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476